Case: 13-12750   Date Filed: 01/09/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12750
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:13-cr-14010-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

OSNEL JENICE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 9, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-12750     Date Filed: 01/09/2014    Page: 2 of 3


      Osnel Jenice appeals his sentence of 41 months of imprisonment following

his plea of guilty to reentering the United States unlawfully after deportation. See

8 U.S.C. § 1326(a), (b)(2). Jenice argues that his sentence is procedurally

unreasonable because the district court failed to discuss any of the specific

statutory sentencing factors and misstated that it was considering the factors “as set

forth in Title 18 United States Code, Section 3554(a).” We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. United States v. Overstreet, 713 F.3d 627, 636 (11th Cir.

2013). “A sentence may be procedurally unreasonable if the district court

improperly calculates the Guidelines range, treats the Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). The

government argues that we should review only for plain error because Jenice did

not object to his sentence, but we need not address that argument because, whether

we review for abuse of discretion or for plain error, our decision is the same.

      The district court committed no reversible error. The district court stated

that it “considered the statements of all parties, the presentence investigation report

which contains the advisory guidelines and the statutory factors. . . .” That

statement established that the district court considered the nature and


                                           2
              Case: 13-12750     Date Filed: 01/09/2014   Page: 3 of 3


circumstances of Jenice’s offense, his criminal history, the need for deterrence, and

the change in his circumstances from a life “trouble[d] with drugs” to a life

devoted to his church and his community. See 18 U.S.C. § 3553(a); see also

United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). A slip of the tongue

by the district court that it considered section 3554, which has no subsection (a)

and concerns orders of forfeiture, instead of section 3553(a), which concerns the

factors to be considered in imposing a sentence, does not make Jenice’s sentence

procedurally unreasonable. The district court correctly determined that Jenice had

an advisory guidelines range of 41 to 51 months of imprisonment, and Jenice

requested and received “a sentence at the low end” of that range. As Jenice

admitted at his sentencing hearing, a sentence of 41 months of imprisonment is

“more than adequate to serve the purposes of 3553.”

      We AFFIRM Jenice’s sentence.




                                          3